DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-18 and 21-37 have been considered but are moot because the new ground of rejection over Kato et al. US 2017/0172458 in view of Skula et al. US 2013/0303845 and/or in view of Fry et al. US 2015/0272696 as discussed below.  
Skula et al. teaches a guide for attaching a surgical device to an instrument shaft, the guide 1175 having a fixed size through hole 1199 configured to receive an instrument shaft for attaching or detaching (paragraph 0230, 0232).   Modifying the guide of Kato et al. with the guide of Skula et al. would be a known substitution of one known element for another, the results of the substitution yield predictable results to one having ordinary skill in the art.  Each of the guide members (guide 21 of Kato and guide 1175 of Skula et al.) provide a connection when placed around an instrument shaft and allow for attachment of an additional device to the instrument shaft.  It would be obvious to replace a snap clip or hinge, with a slidable fixed hole connection to provide similar mounting functions.
Fry et al. teaches a mount for attaching an orientation sensor 38 to a shaft 174, the orientation sensor handle may be considered either handle 178 with docking port 52, or the shaft between the 
    PNG
    media_image1.png
    739
    558
    media_image1.png
    Greyscale
shaft 174, or provide a handle 187 for the user to grasp while the instrument 170 is in use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2017/0172458 in view of Skula et al. US 2013/0303845.
Regarding claims 1, Kato et al. discloses a surgical instrument comprising: 
a housing (can be considered proximal end of surgical instrument 7, shown in figure 15, or alternatively element 2, figure 1);
an instrument body including a shaft with a proximal end and a distal end (needle-like surgical instrument 7 portion extending distally, figures 1, 7 or 15);
a device processor operable for controlling one or more components of the surgical instrument (paragraph 0008, 0009, 0046, with circuit boards or processor programmed to control the device and process sensed signals);
an orientation sensor (angular sensor 1) including an orientation sensing component operatively coupled to the device processor and controlled in part by the device processor (paragraph 0032, sensor programmable with the circuit boards) wherein the orientation sensing component is operable to detect a plurality of orientation data associated with at least one orientation condition of the surgical instrument and generate a plurality of orientation status data based on at least a portion of the plurality of detected orientation data (sensor 1 including inertial measurement with a 3-axis gyroscope,  accelerometer, or magnetometer, the circuit boards connected with the sensor to compute an absolute orientation, paragraph 0032, 0033);
at least one power source operatively coupled to the orientation sensing component, wherein the at least one power source is operable to generate a supply of power for operation of the device processor and the orientation sensing component (paragraph 0038, figure 2); and

Kato discloses a display 14 operatively coupled to the device processor (figure 2), wherein the display is operable to display in real-time at least a portion of the plurality of generated orientation status data thereon (paragraph 0066), but fails to disclose the display and the orientation sensing component are mechanically coupled to the housing in the embodiment shown in figure 2.
However, Kato teaches display 14 may be mounted on the device or elsewhere in various embodiments, for example, on the mechanical interface (paragraph 0065 teaches the display may be coupled to the mechanical interface 2, paragraph 0065).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the surgical instrument to have a display mounted on or mechanically coupled to the orientation sensing component, as an alternative placements for components being realized in various embodiments and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Kato discloses various connections for the guide 21 to be attached to the instrument shaft, including being a snap clip (figure 7) or hinged clip (figure 8) having a through hole that flexes (with snap clip) or opens (with hinge) to receive the instrument shaft for slidably mounting the orientation sensor 
Skula et al. discloses a surgical instrument comprising a shaft with a proximal end and a distal end, an similar guide 1175 having a through hole 1199, the hole being a fixed size (figure 28A), and slidably attached over the instrument shaft 1040 (figures 27, 30A) for selectively attaching or detaching the device from the elongated shaft (paragraphs 0230, 0232).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kato et al. with a shaft guide having a through hole having a fixed size, as taught by Skula et al., as a known substitution of one known element for another, the results of the substitution yield predictable results to one having ordinary skill in the art.  Each of the guide members (guide 21 of Kato and guide 1175 of Skula et al.) provide a connection when placed around an instrument shaft and allow for attachment of an additional device to the instrument shaft.  It would be obvious to replace a snap clip or hinge, with a slidable fixed hole connection to provide similar mounting functions.
Regarding claim 3, Kato et al. discloses the plurality of orientation data comprises at least one from the group consisting of a location data, pitch data, roll data, yaw data, linear and angular acceleration and velocity data, and direction and strength of surrounding magnetic fields (paragraphs 11, or 32; the sensor being a gyroscope, an accelerometer or magnetometer to provide acceleration, velocity, direction or strength data).
Regarding claim 4, Kato et al. discloses the location data comprises x, y and z coordinate values (paragraph 0032, angular sensor 1 includes an inertial measurement unit with a 3-axis gyroscope, a 3-axis accelerometer and a 3-axis magnetometer).
Regarding claim 5, Kato et al. discloses the plurality of orientation data further comprises at least one selected from the group consisting of angular velocity data, acceleration data, magnetic field 
Regarding claim 6, Kato et al. further comprising an input/output device operably coupled to the device processor and controlled in part by the device processor, wherein the input/output device is operable to transmit at least a portion of the plurality of generated orientation status data to a remote device (paragraphs 0089).
Regarding claim 7, Kato et al. further discloses an audio component operatively coupled to the device processor and controlled in part by the device processor, wherein the device processor is further operable to generate an audio response based in response to at least a portion of the plurality of generated orientation status data for output by the audio component (paragraph 0040, 0066, indicator can give real time feedback of the information and can be an auditory signal, such as a beep).
Regarding claims 8, 9, 11, Kato et al. discloses at least one light source operatively coupled to the device processor and controlled in part by the device processor, wherein the at least one light source is located on the surgical instrument such that the at least one light source is operable to direct light towards a specified area on an associated patient (paragraphs 0065, 0066; lights 24 may be mounted on the device 11 and change color or intensity depending on the orientation of the instrument 7), the at least one light source being a high lumen light source (LED lights 24), the device processor is operable to activate at least one light source when the device is in use (paragraph 0065, 0066, lights indicate real time feedback from the orientation data).
Regarding claim 12, Kato et al. discloses wherein the surgical instrument is selected from the group consisting of drills, drivers, saws, wire insertion devices, burrs, awls, scalpels, suction, retraction devices, mallets, biopsy needles, unpowered tools, unpowered drills, unpowered drivers, unpowered saws, unpowered wire inserters, unpowered burrs, cutting guides, robotic arms, trocars, screw drivers, .

Claims 13-17 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2017/0172458 in view of Fry et al. US 2015/0272696.
Regarding claim 13, Kato et al. discloses a surgical instrument comprising: 
an instrument body including a shaft with a proximal end and a distal end (needle-like surgical instrument 7 portion extending distally, figures 1, 7 or 15);
a device processor operable for controlling one or more components of the surgical instrument (paragraph 0008, 0009, 0046, with circuit boards or processor programmed to control the device and process sensed signals);
an orientation sensor (angular sensor 1) including an orientation sensing component operatively coupled to the device processor and controlled in part by the device processor (paragraph 0032, sensor programmable with the circuit boards) wherein the orientation sensing component is operable to detect a plurality of orientation data associated with at least one orientation condition of the surgical instrument and generate a plurality of orientation status data based on at least a portion of the plurality of detected orientation data (sensor 1 including inertial measurement with a 3-axis gyroscope,  accelerometer, or magnetometer, the circuit boards connected with the sensor to compute an absolute orientation, paragraph 0032, 0033); and
wherein the orientation sensor includes a guide 21 (figure 7) that has a through hole 3 configured to receive the shaft of the instrument body (figure 7, 8), and wherein the guide forms a one-piece wall that has a radially inner surface that defines the through hole such that the guide is slidable on the shaft (within portion 3, figures 7 or 8, may be slidable when shaft is inserted by placing within the 
Kato fails to disclose the orientation sensor includes a handle including a handle shaft that extends radially outward of the guide relative to the axis, wherein the handle extends a majority of the length of the entire orientation sensor.  
Fry et al. teaches a mount for attaching an orientation sensor 38 to a shaft 174, the orientation sensor handle may be considered either handle 178, or the shaft between the sensor 38/docking port 52 and the guide around shaft 174 (see annotated figure 23 above), as this is more similar to the “handle 125” of the present invention. The handle extending a majority of the length of the entire orientation sensor (handle portion connected to guide extends at least the majority of the size or length of the sensor 38 to hold the sensor out from the shaft 174, figure 23; or handle portion 178 extends radially outward of the guide relative to the axis to provide a handle for the user to grasp while the instrument 170 is in use).   
Therefore, it would have been obvious to one having ordinary skill in the art to modify Kato et al. with a mounting handle, as taught by Fry et al., as an alternative connection for mounting the orientation sensor or device spaced from the instrument shaft 174, and provide an additional handle for the user to grasp while the instrument is in use.
Regarding claim 14, Kato et al. further comprising an input/output device operably coupled to the device processor and controlled in part by the device processor, wherein the input/output device is operable to transmit at least a portion of the plurality of generated orientation status data to a remote device (paragraphs 0089).
Regarding claim 15, Kato discloses a display 14 operatively coupled to the device processor (figure 2), wherein the display is operable to display at least a portion of the plurality of generated orientation status data thereon (for example, paragraphs 0063, 0066).

Regarding claim 24, Kato et al. further discloses a visual and audio component operatively coupled to the device processor and controlled in part by the device processor, wherein the device processor is further operable to generate a video and audio response based in response to at least a portion of the plurality of generated orientation status data for output by the audio component (paragraph 0040, 0066, indicator can give real time feedback of the information and can be visual or auditory feedback, such as a beep, vibration, or light), wherein the plurality of orientation data comprises at least one from the group consisting of a location data, pitch data, roll data, and yaw data, angular acceleration and velocity data, magnetic field strength data, gravity data, and temperature data (paragraphs 11, or 32; the sensor being a gyroscope, an accelerometer or magnetometer to provide acceleration, velocity, or magnetic strength data); and
wherein the location data comprises x, y, and z coordinate values (paragraph 0032, angular sensor 1 includes an inertial measurement unit with a 3-axis gyroscope, a 3-axis accelerometer and a 3-axis magnetometer).

Regarding claim 26, Kato et al. discloses at least one power source operatively coupled to the orientation sensing component, wherein the at least one power source is operable to generate a supply of power for operation of the device processor and the orientation sensing component (paragraph 0038, figure 2).
Regarding claim 27, Kato et al. discloses wherein the surgical instrument 7 is depicted as a needle-like apparatus in which the guide is slidable on, but other medical tools may be realized (paragraph 0035).  It would have been obvious to provide a surgical instrument including the guide being attached to the shaft comprising a drill portion, if desired to provide orientation for a particular medical procedure using a drill.

Claims 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2017/0172458 in view of Fry et al. US 2015/0272696 and further in view of Pathak et al. US 2018/0058536. 
Regarding claims 18 and 23, Kato et al. discloses the surgical instrument having an orientation sensing component that comprises an accelerometer, gyroscope, and magnetometer, the sensing component is operable to detect a plurality of orientation data associated with at least one orientation condition of the surgical instrument (paragraphs 11, or 32; the sensor being a gyroscope, an accelerometer or magnetometer to provide acceleration, velocity, direction or strength data), and further comprising an audio component operatively coupled to the device processor and controlled in part by the device processor, wherein the device processor is further operative to generate at least one audio response based in response to at least a portion of the plurality of generated 
wherein the plurality of orientation data comprises at least one from the group consisting of a location data, pitch data, roll data, and yaw data, angular acceleration and velocity data, magnetic field strength data, gravity data, and temperature data (paragraphs 11, or 32; the sensor being a gyroscope, an accelerometer or magnetometer to provide acceleration, velocity, or magnetic strength data); and
wherein the location data comprises x, y, and z coordinate values (paragraph 0032, angular sensor 1 includes an inertial measurement unit with a 3-axis gyroscope, a 3-axis accelerometer and a 3-axis magnetometer), but fails to disclose wherein the orientation sensing component is an absolute orientation sensing component that comprises an accelerometer, gyroscope, and magnetometer, wherein the absolute orientation sensing component is operable to detect a plurality of orientation data associated with at least one orientation condition of the surgical instrument relative to the Earth’s magnetic field without requiring calibration by a separate arbitrary reference plant.
Pathaket al. teaches a handheld tool for tracking movements and the orientation of the device, the device having a sensors for measuring the absolute orientation relative to the Earth's magnetic field (paragraph 0023, 0028), the data comprising x, y, and z coordinate values (paragraph 0023), the plurality of orientation data further comprising at least one selected from the group consisting of angular velocity data, acceleration data, magnetic field strength data, linear acceleration data, gravity data, and temperature data (paragraph 0034), the device comprising an input/output device operably coupled to the device processor and controlled in part by the device processor, the input/output device operable to transmit at least a portion of the plurality of generated orientation status data to a remote device (paragraph 0036-0038, figure 3) to provide accurate orientation data and stabilization regardless of unintentional movements of a user (Pathak et al., paragraph 0023).
.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2017/0172458 in view of Skula et al. US 2013/0303845 and further in view of Stone US 2009/0318836.
Regarding claim 21, Kato et al. discloses the display data in real time based on the portion of the generated orientation status data thereon (data may be displayed on indicator 14 as an image or signal in real time, paragraph 0040), but does not explicitly disclose the display being a numerical value.
Stone teaches a surgical instrument comprising an orientation sensing component 10 coupled to a surgical instrument shaft (figure 1), and a display 40 operable to disclose the converted analog to digital numerical values for the orientation data such as roll, pitch, or yaw data (figure 1, paragraph 0021-0023).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kato et al. with converted numerical values as taught by Stone, to provide the converted values for orientation to be easily displayed in human readable form (paragraph 0043).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2017/0172458 in view of Skula et al. US 2013/0303845 and further in view of Pathak et al. US 2018/0058536.
Regarding claim 22, Kato et al. discloses the surgical instrument having an orientation sensing component that comprises an accelerometer, gyroscope, and magnetometer, the sensing component is operable to detect a plurality of orientation data associated with at least one orientation condition of the surgical instrument (paragraphs 11, or 32; the sensor being a gyroscope, an accelerometer or 
Pathaket al. teaches a handheld tool for tracking movements and the orientation of the device, the device having a sensors for measuring the absolute orientation relative to the Earth's magnetic field (paragraph 0023, 0028), the data comprising x, y, and z coordinate values (paragraph 0023), the plurality of orientation data further comprising at least one selected from the group consisting of angular velocity data, acceleration data, magnetic field strength data, linear acceleration data, gravity data, and temperature data (paragraph 0034), the device comprising an input/output device operably coupled to the device processor and controlled in part by the device processor, the input/output device operable to transmit at least a portion of the plurality of generated orientation status data to a remote device (paragraph 0036-0038, figure 3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kato et al. with an absolute orientation sensing component relative to the Earth's magnetic field as taught by Pathaket al. to provide accurate orientation data and stabilization regardless of unintentional movements of a user (Pathak et al., paragraph 0023).

Claims 28-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2017/0172458 in view of Skula et al. US 2013/0303845 and further in view of Fry et al. US 2015/0272696.
Regarding claims 28-36, Kato et al. discloses a surgical instrument comprising: 

a component mount 2;
a device processor operable for controlling one or more components of the surgical instrument (paragraph 0008, 0009, 0046, with circuit boards or processor programmed to control the device and process sensed signals);
an orientation sensor (angular sensor 1) mounted to the component (paragraph 0034) and including an orientation sensing component operatively coupled to the device processor and controlled in part by the device processor (paragraph 0032, sensor programmable with the circuit boards) wherein the orientation sensing component is operable to detect a plurality of orientation data associated with at least one orientation condition of the surgical instrument and generate a plurality of orientation status data based on at least a portion of the plurality of detected orientation data (sensor 1 including inertial measurement with a 3-axis gyroscope,  accelerometer, or magnetometer, the circuit boards connected with the sensor to compute an absolute orientation, paragraph 0032, 0033); and
wherein the orientation sensor includes a guide (figure 7) that has a through hole 3 configured to receive the shaft of the instrument body (figure 7, 8), and wherein the guide forms a one-piece rigid wall that has a radially inner surface that defines the through hole such that the guide is slidable on/and or rotatable about the shaft (within portion 3, figures 7 or 8, may be capable of being slidable or rotated at least when shaft is inserted by placing within the shaft, or when shaft 5 is pressed at least partially), and wherein an axis defined by the through hole is disposed a fixed distance and fixed from the orientation sensing component (both connected with mechanical interface 2 to receive instrument 7), the orientation sensor includes a display operatively 14 coupled to the device processor (display 14 may be mounted on the device or elsewhere, paragraph 0065), wherein the display is operable to display in 
Kato et al. fails to disclose the through hole being a fixed size, the wall is rigid such that the through hole is a fixed size, and/or the handle extending a majority of the length of the entire orientation sensor, the handle extending radially outward from the guide a majority of the length of the entire orientation sensor.
Skula et al. discloses a surgical instrument comprising a shaft with a proximal end and a distal end, a guide 1175 being a rigid material forming a through hole 1199 (clip ring 1197 for sliding over instrument shaft, paragraph 0230), the hole being a fixed size (figure 28A), and slidably attached over the instrument shaft 1040 (figures 27, 30A) for selectively attaching or detaching the device from the elongated shaft (paragraphs 0230, 0232).  
Fry et al. teaches a mount for attaching an orientation sensor 38 to a shaft 174, the orientation sensor handle may be considered either handle 178, or the shaft between the sensor 38/docking port 52 and the guide around shaft 174 (see annotated figure 23 above), as this is more similar to the “handle 125” of the present invention, the handle extending radially outward from the guide (guide where attached to shaft 174, annotated figure 23 above), the handle extending a majority of the length of the entire orientation sensor (handle portion connected to guide extends at least the majority of the size or length of the sensor 38 to hold the sensor out from the shaft 174, figure 23; or handle portion 178 extends radially outward of the guide relative to the axis to provide a handle for the user to grasp while the instrument 170 is in use).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kato et al. with a shaft guide having a through hole having a fixed size, as taught by Skula et al., as a known substitution of one known element for another, the results of the substitution yield predictable results to one having ordinary skill in the art.  Each of the guide 
Regarding claim 37, Kato et al. discloses a method of aligning a shaft with the surgical instrument, moving the guide and the shaft to a predetermined orientation (the shaft of instrument 7 is received within guide opening 3, figure 7) and detecting, with the orientation sensing component, a plurality of data associated with at least one orientation condition of the shaft (sensor 1 including inertial measurement with a 3-axis gyroscope,  accelerometer, or magnetometer, the circuit boards connected with the sensor to compute an absolute orientation, paragraph 0032, 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.C.L/               Examiner, Art Unit 3771                                                                                                                                                                                         
/DIANE D YABUT/               Primary Examiner, Art Unit 3771